UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February 2008 Commission File Number: 001-33655 Paragon Shipping Inc. (Translation of registrant’s name into English) Voula Center, 102-104 V. Pavlou Street, Voula 16673, Athens, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes [_]No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82-. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 1 to this report on form 6-K is a copy of the press release of Paragon Shipping Inc. (the “Company”) dated February 20, 2008, announcing the Company’s fourth quarter and annual 2007 results. Exhibit 1 For Immediate Release PARAGON SHIPPING INC. REPORTS FOURTH QUARTER AND ANNUAL 2007 RESULTS ATHENS, Greece, February 20, 2008 - Paragon Shipping Inc. (Nasdaq: PRGN), a global shipping transportation company specializing in dry bulk cargoes, announced today its results for the three months and year ended December 31, 2007. The Company’s results reflect the impact of its successfully completed public offering of 10,997,539 common shares (including the underwriters’ partial exercise of their over allotment option), as previously announced. For the three months ended December 31, 2007, the Company reported net income of $7.7 million and earnings per share basic and diluted were $0.31 and $0.29, compared to net income of $0.5 million and $0.14 earnings per share basic and diluted, for the three months ended December 31, 2006. For the full year 2007, the Company reported net income of $4.9 million and earnings per share basic and diluted were $0.12 and $0.11, compared to 2006 net income of $0.5 million and $0.14 earnings per share basic and diluted. The Company’s results for the three months and year ended December 31, 2007 include non-cash expenses of $0.3 million, or ($0.01) per basic and diluted share, and $20.2 million, or ($1.23) per basic and ($1.16) per diluted share, respectively.
